



Exhibit 10.1
EXECUTION VERSION
    
AMENDMENT NO. 2 TO TERM LOAN CREDIT AGREEMENT
AMENDMENT NO. 2 dated as of July 13, 2016 (this “Amendment”) to TERM LOAN CREDIT
AGREEMENT dated as of December 19, 2014 (as amended by Amendment No. 1 to Term
Loan Credit Agreement dated as of March 5, 2015, the “Term Loan Credit
Agreement”), among LABORATORY CORPORATION OF AMERICA HOLDINGS, a Delaware
corporation (the “Borrower”), the LENDERS from time to time party thereto and
BANK OF AMERICA, N.A., as Administrative Agent.
W I T N E S S E T H :
WHEREAS, the Borrower has requested that the Term Loan Credit Agreement be
amended as set forth herein; and
WHEREAS, the Administrative Agent and the Required Lenders executing this
Amendment as a Lender are willing to amend the Term Loan Credit Agreement on the
terms set forth herein;
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Term Loan Credit Agreement
has the meaning assigned to such term in the Term Loan Credit Agreement.
Section 2. Amendments. Each of the parties hereto agrees that, effective on the
Second Amendment Effective Date, the definition of “Change of Control” in
Section 1.01 of the Term Loan Credit Agreement shall be amended and restated in
its entirety as set forth below:
“Change in Control” means the occurrence of any of the following events: (a) any
person or group (within the meaning of Rule 13d-5 of the Securities Exchange Act
of 1934 as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, Equity Interests representing more than 40% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower or (b) a majority of the seats (other than vacant
seats) on the board of directors of the Borrower shall at any time cease to be
occupied by persons (i) who were members of the board of directors on the July
13, 2016, (ii) who were nominated or elected to the board of directors, or whose
nomination or election was approved, by individuals referred to in (i)
constituting at the time of such election, nomination or approval at least a
majority of the members of the board of directors or (iii) who were nominated or
elected to the board of directors, or whose nomination or election was approved,
by individuals referred to in clause (i) and (ii) above constituting at the time
of such election, nomination or approval at least a majority of the board of
directors.
Section 3. . Representations and Warranties. Representations and Warranties. The
Borrower represents and warrants as to itself and its Subsidiaries to the other
parties hereto that:
(a)the execution, delivery and performance of this Amendment are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action;
(b)this Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights




--------------------------------------------------------------------------------





generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and
(c)the representations and warranties contained in the Term Loan Credit
Agreement and any other Loan Document are true and correct in all material
respects (other than any such representation and warranty that is already
qualified by materiality or “Material Adverse Effect” in the text thereof, in
which case such representation and warranty shall be true in all respects) on
and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects on
and as of such earlier date.
Section 4. Effectiveness. This Amendment shall become effective and as of the
first date on which the following conditions precedent have been satisfied (or
waived in accordance with Section 10.01 of the Term Loan Credit Agreement)
(the “Second Amendment Effective Date”):
(a)The Administrative Agent (or its counsel) shall have received from the
Borrower, the Required Lenders and the Administrative Agent either (i) a
counterpart of this Amendment signed on behalf of such party or (ii) written
evidence reasonably satisfactory to the Administrative Agent (which may include
.pdf or facsimile transmission of a signed signature page of this Amendment)
that such party has signed counterpart of this Amendment; and
(b)the Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President and Chief Executive Officer, a Vice
President or a Financial Officer of the Borrower, confirming (i) the accuracy of
the representations and warranties set forth in Section 3 of this Amendment and
(ii) the absence of any Default or Event of Default giving effect to the
effectiveness of this Amendment; and
Section 5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to the
conflicts of law principles thereto and to the extent that such principles would
direct a matter to another jurisdiction.


[Signature Pages Follow]












--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
LABORATORY CORPORATION OF AMERICA HOLDINGS,
a Delaware corporation


By: /s/ KIMBERLY P. SHALEWITZ
Name: Kimberly P. Shalewitz
Title: Vice President, Treasurer
BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ JOSEPH L. CORAH
Name: Joseph L. Corah
Title: Director
THE BANK OF NEW YORK MELLON,
as Lender


By: /s/ CLIFFORD A. MULL
Name: Clifford A. Mull
Title: First Vice President
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Lender


By: /s/ JAIME JOHNSON
Name: Jaime Johnson
Title: Director
BARCLASYS BANK PLC,
as Lender


By: /s/ MARGUERITE SUTTON
Name: Marguerite Sutton
Title: Vice President
BRANCH BANKING & TRUST COMPANY,
as Lender


By: /s/ KELLY ATTAYEK
Name: Kelly Attayek
Title: Assistant Vice President












SIGNATURE PAGE TO AMENDMENT NO. 2
            



--------------------------------------------------------------------------------





CITIZENS BANK, N.A.,
as Lender


By: /s/ PRASANNA MANYEM
Name: Prasanna Manyem
Title: Vice President
CITY NATIONAL BANK,
as Lender


By: /s/ JENIFER VELEZ
Name: Jenifer Velez
Title: Vice President
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Lender


By: /s/ THOMAS RANDOLPH
Name: Thomas Randolph
Title: Managing Director


By: /s/ MARK KONEVAL
Name: Mark Koneval
Title: Managing Director
FIFTH THIRD BANK,
as Lender


By: /s/ JOHN McCHESNEY
Name: John McChesney
Title: Officer


KEYBANK NATIONAL ASSOCIATION,
as Lender


By: /s/ DAVID A. WILD
Name: David A. Wild
Title: Senior Vice President
NORTHER TURST COMPANY,
as Lender


By: /s/ JOHN CANTY
Name: John Canty
Title: Senior Vice President








SIGNATURE PAGE TO AMENDMENT NO. 2
            



--------------------------------------------------------------------------------





PNC BANK, NATIONAL, NATIONAL ASSOCIATION
as Lender


By: /s/ MATTHEW O. BURGE
Name: Matthew O. Burge
Title: Vice President
SUNTRUST BANK,
as Lender


By: /s/ MARY K. LUNDIN
Name: Mary K. Lundin
Title: Vice President
TD BANK N.A.,
as Lender


By: /s/ SHREYA SHAH
Name: Shreya Shah
Title: Senior Vice President
U.S. BANK NATIONAL ASSOCIATION,
as Lender


By: /s/ RYAN M. BLACK
Name: Ryan M. Black
Title: Officer


WELLS FARGO BANK, N.A.,
as Lender


By: /s/ DARIN MULLIS
Name: Darin Mullis
Title: Director




SIGNATURE PAGE TO AMENDMENT NO. 2
            

